Per Curiam. Appellant Jerry Edmond, by and through his attorney, David Mark Gunter, has filed a motion for an extension of time to file Appellant’s brief. The brief in this case was originally due November 7, 2001. On October 22, 2001, Attorney Gunter filed a motion to be relieved as counsel and for an extension of time in which to file the Appellant’s brief. The motion to be relieved as counsel was denied, however, an extension of time to file Appellant’s brief was granted. Attorney Gunter has moved for and received several additional extensions of time to file Appellant’s brief. However, this court granted a final extension on May 1, 2002, ordering the Appellants brief be filed by June 2, 2002. On June 3, 2002, Attorney Gunter filed another motion for an extension of time to file Appellant’s brief, requesting that he be given until June 17, 2002. To date, no brief has been filed.  Based on the circumstances described above, we order Attorney Gunter to file the Appellant’s brief immediately, and further order that he appear before this court on Thursday, June 27, 2002, at 9:00 a.m., to show cause why he should not be held in contempt for failing to file his client’s brief as previously ordered.